Citation Nr: 0703006	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In June 2003, in pertinent part, the RO denied the claim of 
entitlement to an increased rating for type II diabetes 
mellitus and continued the 20 percent disability rating.  The 
RO also awarded an earlier effective date of May 8, 2001 for 
the award of service connection for type II diabetes 
mellitus.  

The veteran filed a timely Notice of Disagreement with the 
RO's decision, a Statement of the Case (SOC) was issued, and 
a Substantive Appeal was filed.  Thus, the issue is properly 
before the Board.  

In August 2004, the veteran presented personal testimony 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is of record.  

The Board points out that in the October 2006 Informal 
Hearing Presentation, on behalf of the veteran, the veteran's 
accredited representative raised the following new issues: 1) 
entitlement to a total disability rating based on individual 
unemployability (TDIU), 2) entitlement to an increased 
(compensable) rating for peripheral vascular disease of the 
right lower extremity, and 3) entitlement to service 
connection for peripheral vascular disease of the left lower 
extremity.  These newly raised issues are referred to the RO 
in order to provide the veteran with the proper notice as 
required by 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 and to develop the issues accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is in receipt of service-connected benefits for 
type II diabetes mellitus.  A 20 percent disability rating is 
assigned, effective from May 2001.  He is also in receipt of 
several disabilities, secondary to type II diabetes mellitus.  
He essentially maintains that he is entitled to the next 
higher rating of 40 percent for diabetes mellitus.  The 
evidence of record, however, does not allow the Board to 
proceed with a final decision at this time.  Additional 
development is necessary.  

There are several VA examination reports that have been 
associated with the claims file.  (See VA examinations 
reports dated in April 2003, September 2004, March 2005, and 
April 2005.)  The April 2003 examination report shows that 
the veteran related that he began taking insulin 
approximately 4 months prior to the examination.  The 
September 2004 examination report shows that the veteran 
takes insulin and oral medication for his diabetes mellitus.  
After the veteran was examined, the examiner stated that the 
veteran's activities of daily living were not affected, but 
that the veteran is unable to engage in any strenuous 
activities.  There is a notation in the report regarding the 
veteran's diet; however, the examiner's statement is not 
clear and additional development is necessary to determine 
whether in fact the veteran is on a restricted diet as a 
result of diabetes.  

The March 2005 examination report notes that the veteran has 
functional impairment and that he is unable to walk long 
distances.  The April 2005 examination report states that the 
veteran is an insulin dependent diabetic.  

While the medical evidence shows that the veteran requires 
insulin, the evidence does not clearly address whether the 
veteran's diabetes mellitus, as opposed to the various 
secondary complications, results in regulation of activities.  
The Board notes that the June 2004 medical report from Bon 
Secours Health Partners expressly states that the veteran 
takes two types of insulin, that he has a restricted diet, 
and that his activities are regulated.  This report, however, 
does not clearly show that the veteran's diabetes mellitus, 
in and of itself results in regulation of activities.

A VA examination should be scheduled on the veteran's behalf 
to determine the current level of severity of type II 
diabetes mellitus.  The veteran should undergo examination by 
an endocrinologist.  The examiner is instructed to address 
the following: 1) whether the veteran requires a restricted 
diet solely due to diabetes mellitus, and 2) whether the 
veteran's activities are regulated solely due to diabetes 
mellitus, as opposed to the secondary conditions.  If the 
medical evidence shows that the veteran's activities are 
regulated solely as a result of diabetes mellitus, the 
examiner is instructed to indicate the manner in which the 
veteran's activities are regulated.  That is, the examiner 
should state the context in which the veteran's activities 
are regulated.  

Note that there has been a recent development in the law.  
During the appeal period, in Dingess v. Nicholson 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that upon receipt of an 
application for a service-connection claim, VA must inform 
the veteran that a disability rating and an effective date 
will be assigned if benefits are awarded.  A review of the 
record shows that the veteran was not provided with notice of 
the type of evidence that is necessary to establish an 
effective date in the event that the claim for an increased 
rating is granted.  Given the foregoing, the Board finds that 
the requirements set forth in Dingess have not been met.  

On remand, in addition to scheduling the veteran for VA 
examination to determine the current level of severity of 
diabetes mellitus, provide the veteran with correspondence 
which informs him that an effective date will be assigned in 
the event that benefits are awarded.  Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation as to the information and 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess.  

2.  Schedule the veteran for VA 
examination with an endocrinologist for 
the purpose of determining the current 
level of severity of type II diabetes 
mellitus.  The veteran's claims file and a 
copy of this REMAND must be made available 
to the examining physician and he or she 
should review the claims file prior to the 
examination.  Following the examination, 
the examiner should address the following:

a) whether the veteran requires a 
restricted diet solely due to 
diabetes mellitus, and 

b) whether the veteran's activities 
are regulated solely due to diabetes 
mellitus, as opposed to the 
secondary conditions (i.e. bilateral 
lower extremity peripheral 
neuropathy, bilateral upper 
extremity peripheral neuropathy, 
right lower extremity peripheral 
vascular disease, diabetic 
retinopathy and coronary artery 
disease).  If the medical evidence 
shows that the veteran's activities 
are regulated as a result of 
diabetes mellitus, the examiner is 
instructed to indicate the manner in 
which the veteran's activities are 
regulated due solely to diabetes 
mellitus.  
The examiner should state the 
context in which the veteran's 
activities are regulated.  

The examiner should provide a compete 
rationale for his/her findings.  

3.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

4.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report ensure that 
it is responsive to and in complete 
compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).  

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


